                                         Case 4:01-cv-01351-JST Document 3342 Filed 05/29/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARCIANO PLATA, et al.,                           Case No. 01-cv-01351-JST
                                                        Plaintiffs,                        ORDER REGARDING
                                   8
                                                                                           COMMUNICATIONS WITH HEALTH
                                                  v.                                       EXPERTS
                                   9

                                  10     GAVIN NEWSOM, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          As discussed at yesterday’s case management conference, Plaintiffs have retained

                                  14   Dr. Arthur Reingold to assist them with the public health aspects of this case. Defendants

                                  15   indicated they also intend to hire a public health expert. The parties agreed that Dr. Reingold and

                                  16   any public health expert subsequently retained by Defendants could communicate with the

                                  17   Receiver and members of his staff either separately or together, and without the presence of

                                  18   counsel.

                                  19          The Court seeks to ensure that the Receiver and his staff receive the best information and

                                  20   the highest level of expertise regarding public health and prison health care, and to ensure the most

                                  21   robust response to the COVID-19 pandemic. To that end, the Court invites members of its

                                  22   Advisory Board, including Dr. Stefano Bertozzi and Dr. Brie Williams, to participate in the above

                                  23   communications to the extent they are interested and available to do so. Any such participation

                                  24   shall not impair the confidentiality of their or any other Advisory Board member’s

                                  25   communications with the Court or the Receiver’s office in their role as Advisory Board members.

                                  26          In addition, absent further order of the Court, the above communications shall not be

                                  27   discoverable and shall not be introduced as evidence in this case or any other proceeding. Any

                                  28   order modifying this provision would be prospective only and would not apply to communications
                                         Case 4:01-cv-01351-JST Document 3342 Filed 05/29/20 Page 2 of 2




                                   1   occurring before the date of the order.

                                   2          Objections to any of the above shall be filed by June 1, 2020, at 5:00 p.m. If no timely

                                   3   objection is received, the above will become an order of the Court, effective nunc pro tunc to

                                   4   May 28, 2020, without further action.

                                   5          IT IS SO ORDERED.

                                   6   Dated: May 29, 2020
                                                                                       ______________________________________
                                   7
                                                                                                     JON S. TIGAR
                                   8                                                           United States District Judge

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
